IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30730
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARK W. YOUNG,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 00-CR-20037-ALL
                         - - - - - - - - - -
                          February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mark

W. Young has moved to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     Copies of

counsel’s motion and brief were mailed to Young.    Young has not

filed a response.    Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.      Accordingly,

the motion to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.